Per Curiam.
Respondent was admitted to practice in Massachusetts in 1988, where he was employed as a corporate attorney. He was admitted to practice by this Court in 2002.
On February 8, 2005, as the result of a complaint of professional misconduct, an order was entered by the Massachusetts Supreme Judicial Court for Suffolk County temporarily suspending respondent, on consent, pending a full disciplinary proceeding. Thereafter, by decision dated June 23, 2005, this Court denied petitioner’s motion for reciprocal discipline but temporarily suspended respondent from the practice of law for an indefinite period and until further order of this Court (see Matter of Weekes, 19 AD3d 931 [2005]).
By order dated June 26, 2007, the Massachusetts Supreme Judicial Court for Suffolk County suspended respondent, on consent, from practice in that jurisdiction, for an indefinite period, retroactive to the date of his temporary suspension. Respondent admitted to, among other things, fraudulent misappropriation of his employer’s funds for personal use. The stipulation indicated that respondent paid restitution to his employer.
Petitioner moves for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to or otherwise appeared on the motion nor *1155has he filed a copy of the Massachusetts disciplinary order as required (see 22 NYCRR 806.19 [b]).
We grant petitioner’s motion and further conclude that, in the interest of justice, respondent should be reciprocally suspended from the practice of law in this state for an indefinite period. Further, any application for reinstatement by respondent shall require the showing pursuant to this Court’s rules (see 22 NYCRR 806.12 [b]) and include proof of respondent’s reinstatement to practice in Massachusetts (see Matter of Ledingham, 40 AD3d 1256 [2007]).
Mercure, J.P., Spain, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for an indefinite period, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).